Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR1020110071169) in view of Jung (KR1019930004284).
Regarding claim 23, Chae teaches a refrigerator, comprising:
a cabinet that defines a storage compartment and a chamber configured to communicate with the storage compartment (Figure 2, cabinet 2, storage compartment 3, chamber 20, including housings for 22 and 21);
an evaporator disposed in the chamber and configured to cool air in the chamber (Figure 1, 21);
a discharge duct disposed at the chamber and configured to supply cold air heat exchanger by the evaporator to the storage compartment (Figure 1, duct with 22);
an introduction duct disposed at the chamber and configured to guide air in the storage compartment to the evaporator (Figure 1, ducting in 21 to 17);
a second temperature sensor configured to measure a second temperature of the storage compartment (Figure 1, 31);
a controller configured to determine when to perform a defrost operation for the evaporator based on the second temperature (¶28-29).
Chae does not teach the third temperature sensor configured to measure a third temperature of air supplied from the chamber to the storage compartment, wherein the controller utilizes this temperature in determining when to perform defrost of the evaporator by comparing a difference between the third temperature and the first temperature.
However, Jung teaches utilizing such an air temperature sensor (one which senses the temperature of air incoming to the storage compartment) in determining when to perform defrost operations, where the difference between the air temperature and an evaporator defrost temperature is utilized to determine when to defrost (see at least the Abstract and Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to include such a temperature sensor, thereby introducing a third temperature sensor sensing a third temperature of air supplied from the chamber to the storage compartment, and to modify the controller of Chae to include analysis of this temperature versus an evaporator defrost .
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the claim requires that the defrost determination be based on a value determined from each aof the three temperature variables recited in the claim. While the closest prior art of record, Chae and Jun, recognized the utility of such temperatures, there is no disclosure of utilizing a value based on all three temperature variables. Furthermore, without more from the prior art, one of ordinary skill in the art at the time of filing would not have arrived at the claimed invention without utilizing Applicant’s disclosure as a roadmap because the claimed control is not routine within the art.
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 09/24/2021 have been fully considered.
Claims 1-12 are allowed and Applicant has provided cogent remarks as to why these claims are unobvious over the prior art.
Applicant has argued that Jung does not teach (ii) of new claim 23. However, Jung discloses comparing the incoming air temperature to an evaporator defrost temperature. The claim does not preclude the usage of such an evaporator defrost temperature in the interpretation of (ii) and therefore Jung discloses at least (ii) of claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SCHYLER S SANKS/Examiner, Art Unit 3763